Citation Nr: 9929656	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-06 721 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
arthritis as secondary to service connected residuals of a 
right knee injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
left knee and both hips.

3.  Entitlement to service connection for arthritis of the 
left knee and both hips as secondary to service connected 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1969, and from June 1970 to June 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A petition to reopen a claim for service connection for 
right knee arthritis as secondary to service connected 
residuals of a right knee injury was denied in a September 
1995 rating decision.  The appellant did not perfect an 
appeal.

2.  The evidence submitted in support of the petition to 
reopen a claim for service connection for right knee 
arthritis secondary to residuals of a right knee injury is 
cumulative.

3.  A petition to reopen a claim for service connection for 
arthritis of the left knee and hips was denied in a September 
1995 rating decision.  The appellant did not perfect an 
appeal.

4.  The evidence submitted in support of the petition to 
reopen a claim for service connection for arthritis of the 
left knee and hips is cumulative.

5.  Competent evidence that arthritis of the left knee and 
both hips is proximately due to or the result of the service 
connected residuals of a right knee injury has not been 
presented.

6.  Competent evidence that demonstrates that the service-
connected residuals of a right knee injury have aggravated 
non-service connected arthritis of the left knee and both 
hips has not been presented.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying a petition to 
reopen a claim for service connection for right knee 
arthritis is final.  New and material evidence sufficient to 
reopen the claim has not been received. 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (1999).

2.  The September 1995 rating decision denying a petition to 
reopen a claim for service connection for arthritis of the 
left knee and hips is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

3.  The claim for service connection for arthritis of the 
left knee and both hips as secondary to residuals of a right 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claims:

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).


Right Knee Arthritis Secondary to Service Connected Right 
Knee Disability

The appellant has appealed the RO's denial of his petition to 
reopen a claim for service connection for right knee 
arthritis secondary to residuals of a right knee inservice 
soft-tissue injury.  

At the time of the prior final denial in September 1995, the 
evidence before the RO is summarized as follows:

The appellant's right knee was normal up until the time of a 
right knee injury in service in March 1972.  No fracture was 
seen on X-ray.  Traumatic synovitis was diagnosed.  Later in 
March, he showed signs of medial collateral ligament strain 
in the right knee.  On discharge examination in February 
1974, his lower extremities were normal. 

A VA examination was conducted in August 1974.  The 
appellant squatted with ease.  All range of motion was 
normal.  In February 1976, X-rays of both knees were normal 
and osteochondritis patellae was diagnosed.  On another 
February 1976 X-ray of both knees a Pellegririn-Stieda type 
lesion was considered.  There were no other abnormalities.

On VA examination in June 1985, the appellant complained of 
daily pain in his right knee and he walked with a limp.  
There was swelling, crepitus and pain on pressure said to be 
a residual of the right knee injury.  The right knee was 
normal on X-ray.

Minimal hypertrophic changes were noted in X-ray in July 
1986.  Arthritis in both knees was diagnosed in December 
1988.  It was noted that his knees were swollen with some 
pain on movement.  In August 1989, the appellant complained 
of right knee pain.  On examination, the knees had full range 
of motion without pain.  There was moderate tenderness over 
the right vastus lateralis.  In June 1994 VA Medical Center 
records, the appellant reported pain in both knees.  They 
were non-swollen with free range of motion.  There was 
stiffness and crepitus.  The bilateral knee pain was said to 
be secondary to degenerative joint disease.

The appellant was admitted to the VA Medical Center for non-
orthopedic complaints in December 1994.  On examination his 
extremities were without edema and he had full range of 
motion.  Pain in the right knee was the only orthopedic 
diagnosis made.

During an admission to the VA Medical Center in May 1995, the 
appellant complained of right knee and hip pain.  Examination 
of the extremities revealed full range of motion and no 
edema.  Arthritis of the right knee was diagnosed.  In 
December 1995, his right upper extremity weakness was said to 
be secondary to arthritis.

Evidence associated with the claims folder in relation to 
service connection for right knee arthritis secondary to 
residuals of the right knee injury since the September 1995 
rating decision consisted of the following:

A VA examination was conducted in December 1996.  The 
appellant complained of right knee pain.  The right knee 
calcific tendonitis was sustained in the 1974 inservice 
injury.

The appellant was admitted to the VA Medical Center in 
February 1998 for complaints of weakness in the lower limbs 
and falling.  He was diagnosed with degenerative joint 
disease and rheumatoid arthritis.  Degenerative joint disease 
in the right knee was noted in June 1998 records.

The appellant and his wife testified before the RO in May 
1998.  The appellant injured his right knee in service.  He 
testified that the injury in service caused him to have 
arthritis in his right knee.  This has been going on for 
about 8-9 years when he started noticing it getting worse.  
The appellant's wife testified that he was very active prior 
to the arthritis.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The reasons for the prior denials must 
also be considered.  The RO has denied previous claims for 
service connection for right knee arthritis secondary to the 
right knee injury on the basis that no competent medical 
opinion has been submitted that either indicates that the 
right knee arthritis is proximately due to or the result of 
the right knee injury or that the right knee injury has 
aggravated his right knee arthritis.

The evidence associated with the claims folder since the 
prior final denial does not cure this defect.  The evidence 
submitted documents continued complaints of right knee pain 
and treatment for right knee arthritis.  The existence of 
right knee arthritis has previously been established.  The 
additional medical evidence confirms a previously known fact 
and is therefore cumulative and not new and material.  
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  The appellant has 
not submitted any competent evidence that connects the right 
knee injury to the right knee arthritis in any way.

The medical evidence from February 1998 includes a diagnosis 
of rheumatoid arthritis.  Although this diagnosis was not of 
record at the time of the prior final denial, it is not new 
and material.  There has been no association made by a 
competent examiner between the degenerative joint disease in 
the right knee or the residuals of the right knee injury and 
rheumatoid arthritis.  Therefore, the defect existing at the 
time of the prior denial in September 1995 has not been 
cured.  The appellant's or his wife's testimony is not new 
and material as it is cumulative of his prior contentions.

Consequently, new and material evidence has not been 
submitted.  The appellant's petition to reopen his claim for 
service connection for arthritis of the right knee secondary 
to right knee injury is denied.


Arthritis of the Left Knee and Both Hips

The appellant has appealed the RO's denial of his petition to 
reopen a claim for service connection for arthritis of the 
left knee and hips based on his failure to submit new and 
material evidence. 

Service connection for arthritis of the left knee and hips 
was denied in December 1989 as not shown to have been 
incurred or aggravated by active military service or 
manifested within one year of discharge from service.  
Although the appellant filed a Notice of Disagreement, he 
failed to perfect his appeal.  That decision was final.  In 
September 1995, the RO considered whether new and material 
evidence had been presented to reopen the claim for service 
connection for arthritis in the left knee and hips.  The 
evidence submitted did not relate arthritis to military 
service.  The RO denied the petition to reopen.  The 
appellant failed to perfect a timely appeal.  That decision 
is final.

The prior decisions are final, however the claim for service 
connection for arthritis in the left knee and hips may be 
reopened upon submission of new and material evidence.

At the time of the prior final denial in September 1995, the 
evidence before the RO at the time is summarized as follow:

Service medical records noted normal lower extremities at 
the time of his October 1965 enlistment examination.  On 
examination in September 1969 the appellant's lower 
extremities were normal.  On examination in May 1970, his 
lower extremities were normal.  The appellant denied knee 
problems, arthritis or joint deformity.  In November 1972, 
the appellant complained of left knee pain.  The knee joint 
was stable with full range of motion and no crepitus.  Left 
knee muscle strength was good and there was no effusion.  X-
rays showed questionable slight calcification of the left 
lateral collateral ligament.  Left medial collateral 
ligament strain was diagnosed.  On discharge examination in 
February 1974, his lower extremities were normal.  The 
appellant denied knee problems, arthritis or joint 
deformity.  

The left knee was normal on VA examination in August 1974.

In a February 1976, X-rays of both knees were normal.  
Osteochondritis patellae was diagnosed.  On examination in 
March 1976, both knees were examined.  There was no 
deformity, no tenderness, no redness and no swelling.  The 
posterior and exterior cruciate ligaments and the collateral 
ligaments were intact.  No crepitation was present and range 
of motion was between 0-140 degrees.  On X-ray examination 
the left knee was normal.  

On examination in July 1986, the right knee measured the same 
in circumference as the left.  Extension in the knees 
bilaterally was between 0-150 degrees.  No diagnosis was 
offered as to the left knee or the hips.

During hospitalization in December 1988, arthritis in both 
knees was diagnosed.  In August 1989, early degenerative 
joint disease of both hips was diagnosed.  An X-ray report 
from August 21, 1989 revealed normal joint space on the left 
hip, and no significant osteoarthritis in the left knee.  An 
X-ray in September 1989 revealed unremarkable hips and 
sacroiliac joints.

In June 1994 VA Medical Center records, the bilateral knee 
pain was said to be secondary to degenerative joint disease.  
During an admission to the VA Medical Center in May 1995, the 
appellant complained of right knee and hip pain. 

Evidence associated with the claims folder in relation to 
service connection for arthritis of the left knee and hips 
since the September 1995 rating decision consisted of the 
following:

A VA examination was conducted in December 1996.  The 
appellant complained of right and left knee pain.  The 
examiner indicated that the chronic left knee pain was not 
related to traumatic injury. 

The appellant was admitted to the VA Medical Center in 
February 1998 and he was diagnosed with degenerative joint 
disease and rheumatoid arthritis. 

The appellant and his wife testified before the RO in May 
1998.  The appellant reported that he injured his right knee 
in service.  He testified that the injury in service caused 
him to have arthritis in his right knee, left knee and both 
hips.  This had been going on for about 8-9 years when he 
started noticing it getting worse.  The appellant's wife 
testified that he was very active prior to the arthritis.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

The prior final decision was based on a lack of competent 
evidence that attributed arthritis in the left knee or hips 
to service.  At the time of the prior final denial, competent 
evidence of arthritis in the left knee and hips had been 
presented. 

Evidence associated with the claims folder since the prior 
final denial does not cure the defect.  The evidence 
submitted documents continued diagnosis or treatment of 
arthritis of the left knee or hips.  However, a post-service 
diagnosis had been established.  The evidence is cumulative 
and not material.  Sagainza, 1 Vet. App. at  575 (1991).

The medical evidence from February 1998 includes a diagnosis 
of rheumatoid arthritis.  Although this diagnosis was not of 
record at the time of the prior final denial, it is not new 
and material.  No competent evidence attributes this 
diagnosis to service, therefore the defect existing at the 
time of the prior final denial is not cured by the addition 
of this diagnosis.  The addition of a rheumatoid arthritis 
diagnosis is not so significant that it must be considered in 
order to fairly decide this claim. 

The testimony offered by the appellant and his wife is not 
new and material evidence.  It is merely cumulative of the 
appellant's prior claims and contentions, and is not 
competent to establish a nexus to service.  Godwin, 1 Vet. 
App. at  419 (1991).  

Consequently, new and material evidence has not been 
submitted.  The appellant's petition to reopen his claim for 
service connection for arthritis of the left knee and hips is 
denied.



Service Connection for Arthritis of the Left Knee and Hips
Secondary to Right Knee Injury.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

A claim for secondary service connection, like all claims, 
must be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service- connected disease 
or injury, and competent evidence providing a nexus between 
the two.

Service connection is currently in effect for residuals of a 
right knee injury.  The disability is currently evaluated 
under Diagnostic Code 5257 for other impairment of the knee.

A VA examination was conducted in August 1974.  The 
appellant squatted with ease.  All range of motion was 
normal.  The left knee was normal.

In a February 1976 medical certificate, the appellant 
complained of progressive pain and swelling in both knees, 
more so on the right since doing a construction job.  He had 
bilateral patellar clicks, more so on the right.  There was 
mild quadriceps atrophy.  There was no swelling and the 
ligaments and cartilage was intact.  X-rays of both knees 
were normal.  Osteochondritis patellae was diagnosed.  In 
other February examinations, there was no joint deformity, 
swelling or edema in either knee.  Both had good range of 
motion without gross disability.  On another February 1976 
X-ray of both knees, an area of ossification was noted 
arising from the medial aspect of the medial femoral condyle 
that probably represented a Pellegririn-Stieda type lesion.  
There were no other abnormalities.

On examination in March 1976, the appellant complained of 
aching in the right knee, sometimes with painful movement 
and swelling.  Both knees were examined simultaneously.  
There was no deformity, no tenderness, no redness and no 
swelling.  The poster and exterior cruciate ligaments and 
the collateral ligaments were intact.  No crepitation was 
present and range of motion was between 0-140 degrees.  On 
X-ray examination the left knee was normal.  The diagnoses 
pertained to the right knee.

The appellant underwent a VA examination in June 1985.  The 
appellant complained of daily pain in his right knee.  No 
findings were reported as to the left knee or hips.  On 
examination in July 1986, the right knee measured the same in 
circumference as the left.  Extension in the knees 
bilaterally was between 0-150 degrees.  No diagnosis was 
offered as to the left knee or the hips.

The appellant was hospitalized for non-orthopedic reasons in 
December 1988.  It was noted that his knees were swollen with 
some pain on movement.  Arthritis in both knees was 
diagnosed.  In August 1989, the appellant complained of right 
knee and hip pain, with recurrent falling to the right side.  
On examination, bilateral hips and knees had full range of 
motion without pain.  There was moderate tenderness over the 
right vastus lateralis.  X-ray of the hips showed medial 
joint space narrowing.  Early degenerative joint disease of 
both hips was diagnosed.  Later orthopedic evaluations 
revealed pain with right hip range of motion but no pain with 
left hip range of motion.  Degenerative joint disease in both 
hips was again noted.  An X-ray report from August 21, 1989 
revealed normal joint space on the left hip, and no 
significant osteoarthritis in the left knee.  An X-ray in 
September 1989 revealed unremarkable hips and sacroiliac 
joints.

In June 1994 VA Medical Center records, the appellant 
reported pain in both knees.  They were nonswollen with free 
range of motion.  There was stiffness and crepitus.  The 
bilateral knee pain was said to be secondary to degenerative 
joint disease.

A VA examination was conducted in December 1996.  The 
appellant complained of right and left knee pain.  On 
examination range of motion in both knees was between 0-140 
degrees.  The examiner indicated that the chronic left knee 
pain was not related to traumatic injury. 

The appellant was admitted to the VA Medical Center in 
February 1998 for complaints of weakness in the lower limbs 
and falling.  Examination of the hips showed tenderness in 
the right hip on range of motion.  He was diagnosed with 
degenerative joint disease and rheumatoid arthritis. 

The appellant and his wife testified before the RO in May 
1998.  The appellant injured his right knee in service.  He 
testified that the injury in service caused him to have 
arthritis in his right knee, left knee and both hips.  He was 
first hospitalized in February 1998 and told of all the 
arthritis he had.  He has a hard time moving when he first 
wakes up in the morning, and then it eases off somewhat 
during the day.  He can't sleep at night.  This has been 
going on for about 8-9 years when he started noticing it 
getting worse.  The appellant's wife testified that he was 
very active prior to the arthritis.  The appellant failed to 
report for a scheduled Travel Board hearing.

Competent evidence of a current disability as provided by a 
medical diagnosis has been submitted.  There is medical 
evidence of degenerative joint disease in both hips and the 
left knee.

The appellant is service connected for the residuals of a 
right knee strain/soft tissue injury in service. 

However, competent evidence providing a nexus between the two 
has not been presented.  No competent examiner had opined 
that one is related to the other.  In fact as to the left 
knee, in December 1996, a VA examiner opined that his chronic 
left knee pain was not related to traumatic injury.  Neither 
has any competent examiner opined that the subsequent 
development of rheumatoid arthritis is related to the right 
knee injury.  No competent evidence been submitted that 
demonstrates that the service connected right knee disability 
has aggravated nonservice-connected arthritis in the left 
knee or hips.  

The Board has examined the appellant's testimony.  In a 
secondary service connection claim, the question centers on 
the relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  See, e.g., 
Reiber, at 7 Vet. App. 516.  Consequently, his contentions 
that the right knee injury has led to the development of 
arthritis in the left knee and hips is not competent evidence 
of such a relationship and is not sufficient to well ground 
the claim.  The appellant's wife testified that the arthritis 
has made the appellant less active, not commenting on any 
secondary relationship.  Therefore the claim for service 
connection for left knee and hip disabilities as secondary to 
the residuals of a right knee injury is not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
March 1998 and the Supplemental Statement of the Case issued 
in August 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


ORDER

The petition to reopen a claim for service connection for 
right knee arthritis as secondary to residuals of a right 
knee injury is denied.  The petition to reopen a claim for 
service connection for arthritis of the left knee and hips is 
denied.  Service connection for arthritis of the left knee 
and both hips as secondary to service connected residuals of 
a right knee injury is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

